DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on November 15, 2021.  These drawings are accepted.
Allowable Subject Matter
Claims 1, 4, and 8 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a cake carrier comprising: a plurality of telescoping poles for supporting a height adjustable platform, the height of the poles being adjustable, the poles being provided with detents and holes so that the poles can be locked in place at predetermined extensions; a cover extending between the poles to protect the cake being transported, the cover being formed from a mesh material and wrapped around the poles to protect the cake during transport; sides extending from the platform, the sides being adjustable from a first position extending downward to a second position extending upward, the sides being lockable in the second position, in combination with the other claim elements; nor does the prior art teach or suggest a method of using such a cake carrier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katy M Ebner/Primary Examiner, Art Unit 3618